Le Grand’, C. J.,
delivered the opinion of this court.
We have given to this case much reflection, and think we should affirm the action of the judge below, and, so far as the act of 1854, ch. 160, is concerned, for the reasons assigned by him. In addition to the authorities cited in his opinion, we refer to the case of Prout vs. Berry, 2 Gill, 147, and to the case of Baugher, et al., vs. Nelson, 9 Gill, 299,
Whilst we affirm the decision of the circuit court, we wish to be understood as doing so only in deference to past decisions in regard to such acts as that of 1854, qji. 160. Were we called upon for the first time to pronounce on the constitutionality of such legislation, we would not hesitate to decide against it, but we do not feel at liberty to do so when the past history of our jurisprudence shows our impressions have not been shared by those who have gone before us. Conceding, then, the constitutionality of the act of 1854, we do not entertain any doubt that a usatisfactory prima facie” case has been shown for the opening of the decree. The appellee claims payments to the estate of Cramphin of many thousands of dollars, the vouchers of which he avows a readiness to produce when required to do so. The act of Assembly does not impose upon the court, as a duty, primarily to decide, whether or no, the appellee will be able, ultimately, to make out his defences, but only that he shall exhibit a “satisfactory prima facie” case, and this we think he has done.

Decree affirmed, but without costs in this court..